Exhibit 10.2

     
 
  1800 West Loop South     
 
  Houston, TX 77027
 
  T: 713 860 1500
 
  D: 713 860 8129
 
  F: 713 860 8128
 
  www.ies-co.com

(IES LOGO) [h68872h6887201.gif]
November 4, 2009
Mr. Ted M. Baker
Executive Vice President
Manhattan Torcon A Joint Venture
7600 Leesburg Pike, Ste 150 W
Falls Church, VA 22043
Re: USAMRIID Replacement Project; Job # 3239
Dear Mr. Baker:
In reference to the subcontract between Manhattan Torcon A Joint Venture
(MTJV) and IES Commercial, Inc. (IES) dated as of June 17, 2009 (the
“Subcontract”), MTJV and IES have agreed to certain arrangements to satisfy the
bonding requirements for the above USAMRIID Replacement Project, as previously
set forth in Item 69 to Exhibit A of the Subcontract (“Item 69”). The terms of
this letter agreement supersede in all respects the provisions of Item 69, which
shall be of no further force and effect.
The penal sum of the bonds will be required in incremental values, each covering
its own scope of work. The first bond will be issued in the amount of $1,700,000
(and may be adjusted from time to time pursuant to change orders) and will cover
the following scope of work, with an expected duration of 12 months: Temporary
Power Service, Initial Submittals, Coordination Drawings, Coordination Study,
and Underground Installation.
The second bond will be provided in the amount of $58,726,000 (and may be
adjusted from time to time pursuant to change orders) and will cover the entire
scope of work excluding the scope covered in the first bond and excluding the
Testing and Commissioning scope. The anticipated duration of the scope of work
covered by the second bond is 35 months. The second bond will be provided prior
to start of the scope of work covered by the bond, which is anticipated to be on
or about July 1, 2010.
In addition, Integrated Electrical Services, Inc., parent company of its wholly
owned subsidiary IES Commercial, Inc., will provide a $5,000,000 Stand-by Letter
of Credit to MTJV at time of issuance of the first bond, to be released by MTJV
at time of issuance of the second bond. It is understood that the Letter of
Credit is intended to serve as security against any damages sustained by MTJV
resulting from IES’s failure to provide the second bond or failure to complete
the work. The initial term of the Letter of Credit shall be one year. IES agrees
to renew the Letter of Credit for an additional period of six months, unless 1)
IES has provided the second bond mentioned above, or 2) MTJV notifies IES and
the Issuing Bank of MTJV’s intention to allow the Letter of Credit to expire.

 



--------------------------------------------------------------------------------



 



(IES LOGO) [h68872h6887201.gif]
At the discretion of MTJV, it may require a third bond to be provided in the
amount of $720,000 (and may be adjusted from time to time pursuant to change
orders) to cover the Testing and Commissioning scope of work. The anticipated
duration of the scope of work covered by the third bond is 13 months. If MTJV
requires the third bond, it will be provided prior to start of the scope of work
covered by the third bond.
To acknowledge your agreement with the bonding arrangement for the USAMRIID
Project, please place your signature below, and return an original to me at your
earliest convenience. We look forward to working with MTJV on this unique and
challenging project.
Sincerely,
/s/ Suzanne J. Belk
 
Suzanne J. Belk
Treasurer and Vice President Sales Finance
Integrated Electrical Services, Inc.
and
Treasurer, IES Commercial, Inc.
Agreed and Accepted this 4th day of November, 2009 by:

          Manhattan Torcon A Joint Venture
      By:   /s/ Ted M. Baker         Ted M. Baker        Executive Vice
President     

 